This matter was presented to this court upon the intervening petition and judgment of the court of common pleas.
No record of the evidence, if any, presented to the trial court, has been filed in this proceeding in error.
The court in its judgment found that the plaintiff in error had sold his collateral and applied it to the satisfaction of the note in his hands. There is nothing before us to indicate that such finding is not a fact.
The intervening petition alleges: "The principal and interest due on said note on January 4, 1930, was Ten Thousand One Hundred Fifty-six and 67/100 ($10,156.67) Dollars. After applying the proceeds of the sale of collateral to the payment of said principal and interest a balance remained in the hands of Intervener of Six Thousand Seventy-nine and 33/100 ($6079.33) Dollars."
The plaintiff in error has foreclosed himself from now claiming any credit upon the note which he pleads he has satisfied by selling the collateral and *Page 566 
applying the proceeds to the full principal sum of the note and interest.
The application for a rehearing is denied.
Rehearing denied.
HAMILTON and CUSHING, JJ., concur.